Pee Cubiam.
The rule to show cause will be discharged. The plaintiffs, two sisters, had verdicts of $2,200, respectively, in a suit against the defendant, their brother, growing out of injuries sustained in an automobile accident occurring November 17th, 1929, on the Harding Highway, two miles west of Pleasantville, New Jersey.
The jury must have found, and there is evidence to support their finding, that the plaintiffs were invited by their brother to ride to Atlantic City in his automobile. The day was rainy and the road wet and slippery. While proceeding at about thirty-five miles an hour the defendant pulled suddenly to the left in order to pass a parked car. His car skidded, struck the gravel shoulder to the left of the paved surface and overturned.
*1044The proofs seem sufficient to sustain a finding that the car was being negligently operated. The credit of the plaintiffs’ testimony, which it was sought to discredit by reason of' prior inconsistent written statements descriptive of the occurrence, was for the jury. The written statements, however,, appear to be consistent with the testimony given except in trifling details and vague conclusions.
The judgments are not excessive. Sarah E. Eaton suffered from three fractured ribs, bruises of her back, knee and hip. She also experienced a nervous breakdown of some duration. Anna E. Bowen, who gained her livelihood as a seamstress, besides severe bruises, suffered an injury toiler spine which impaired her earnings and occasioned a. good deal of pain. Both women were incapacitated for some weeks and were put to considerable expense.
The rule will be discharged, with costs.